Detailed Action

Status of Claims
Claims 1 – 3, 5 – 6, 8 – 18, & 20 – 22 were previously pending and subject to a final office action mailed 11/19/2021. Claims 1, 3, 6, 9 – 16, & 18 were amended, claims 2, 8, & 17 were cancelled, and claim 23 was added in a reply filed 01/19/2022. Claims 1, 3, 5 – 6, 9 – 16, 18, & 20 – 23 are currently pending and subject to the non-final office action below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/21/2022 has been entered.

Response to Arguments
The claims filed 01/19/2022 have overcome the previous 112(b) rejections.

Applicant's arguments filed 01/19/2022 concerning the previous rejection under 35 USC 101 have been fully considered but are not persuasive. 

Applicant argues, on pg. 12, that “Similar to the claim in Subject Matter Eligibility Example #39, Applicant’s independent clams are directed to a computer-implemented method that involves training a machine learning model to allow starting and destination locations to be more effectively and automatically determined based on historical user data. As such, amended independent claim 1 is directed to patent-eligible subject matter.”

Examiner respectfully disagrees, and notes that the claims in Example 39 recite a vastly different set of steps that are directed to training a neural network to perform facial recognition. In contrast, the instant claims recite a commercial interaction in which a traveler is rescheduled onto a backup travel segment and pays for each segment. The instant claims merely recite using a "machine learning” model to determine a route. This is the equivalent to adding the words "apply it" to the recite judicial exception. For example, a dispatcher or travel planner would determine segments for a traveler as a part of a reservation planning process for the traveler. The process is merely being performed by a computing device using a "machine learning model" instead of the judicial exception being performed by a human, and therefore does not amount to integration into a practical application or an improvement to a computing device or any other technology. Therefore, the amended claims recite a judicial exception, and are ineligible under 35 USC 101.

Applicant’s arguments filed 01/19/2022 with respect the previous rejection under 35 USC 103 have been considered but are not persuasive.

Applicant argues, on pp. 13 – 14, that “The cited references, alone or in any combination, fail to teach or suggest at least the {emphasized} elements of Applicant's amended independent claims” of "training a machine learning model based on the transportation request," "determining the customer has arrived at the first transportation provider," "automatically allowing the customer access to the first transportation provider utilizing universal access card and automatically paying the first transportation provider using the universal access card based on the customer accessing the first transportation provider," "determining the customer has arrived at the third transportation provider," "automatically allowing the customer access to the third transportation provider utilizing the universal access card and automatically paying the third transportation provider using the universal access card based on the customer accessing the third transportation provider," and "determining, using the machine learning model, a second multi-segment route between a third location and a fourth location, the second multi-segment route comprising a fourth segment that is served by a fourth transportation provider and a fifth segment that is served by a fifth transportation provider." 

Examiner respectfully disagrees. For example, Erez, Regarding the limitation “training a machine learning model based on the transportation request,” Erez, as stated above, discloses a transportation request in at least [0028] – [0029]. To the extent to which Erez does not appear to disclose training a machine learning model based on the transportation request, Thiyagarajan, in [0028] & [0051], teaches training a machine learning model based on input training data. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the transportation request of Erez, for the training data of Thiyagarajan. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding the limitation “determining the customer has arrived at the first transportation provider,” Erez, in Fig. 2 & [0046], describes a process for tracking the user’s progress relative to planned route and calculating the if user's progress geographically and chronologically matches the multi-segment planned route – and therefore discloses determining each step of the progress of a user’s route, which would necessarily include points at which the user begins a new leg of the trip.

Regarding the limitations relating to “automatically allowing the customer access” to providers utilizing a universal access card, Ben-Yitschak, in [0274], teaches that to allow the user to board “providers (such as shuttles, bus companies, etc.),” a ticket or barcode is displayed on the mobile device (i.e., universal access card app).

Regarding the limitations relating to “automatically paying” the transportation providers using the universal access card, Erez, in at least [0052] & [0079], discloses that the user pays each fare for each leg of the trip using the transport app on his/her mobile device (i.e., the universal access card).

Regarding the limitation, “determining, using the machine learning model, a second multi-segment route between a third location and a fourth location, the second multi-segment route comprising a fourth segment that is served by a fourth transportation provider and a fifth segment that is served by a fifth transportation provider,” Erez, in Fig. 3A & [0056] – [0062], discloses determining a second (i.e., return) “multi-modal transportation trip option that incorporates public and ordered transportation services.” Also see [0032], noting that a plurality of multi-leg routes are planned and suggested which include multiple operators such as taxis and buses. Also see [0027] & [0040], Fig. 3A & [0055] – [0062], and Fig. 3B & [0064] – [0069], noting determining multiple trip segments having various operators / providers. Examiner notes that the duplication of parts (i.e., the second multi-segment route comprising multiple routes and providers) has no patentable significance unless a new and unexpected result is produced. See MPEP §2144.04 (VI.)(B.)). The sole difference between Erez and the above limitation is that Erez does not appear to disclose wherein the trip route is determined using a machine learning model. However, Thiyagarajan, in [0028], [0037], [0043], & [0051], teaches using machine learning to identify route options for a multi-segment trip using multiple transport providers.  Therefore, Examiner respectfully submits that the cited prior art teaches every limitation of the instant claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5 – 6, 9 – 16, 18, & 20 – 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1, 16, & 23 recite the limitation: “determining, using the machine learning model, a second multi-segment route between a third location and a fourth location, the second multi-segment route comprising a fourth segment that is served by a fourth transportation provider and a fifth segment that is served by a fifth transportation provider”; 

A review of Applicant’s entire specification produced the following relevant section:

[0037]: “In the present example, a given user can enter an origination location 412 and a destination location 414, either manually or from a set of suggested locations 416, among other such options, such as by selecting from a map 418 or other interface element. In other embodiments, a source such as a machine learning algorithm (or trained neural network, etc.) or artificial intelligence system can select the appropriate locations based on relevant information, such as historical user activity, current location, and the like. Such a system can be trained using historical ride data, and can learn and improve over time using more recent ride and rider data, among other such options. A backend system, or other provider service, can take this information and attempt to match the request with a specific vehicle having capacity at the appropriate time. As known for such purposes, it can be desirable to select a vehicle that will be near the origination location at that time in order to minimize overhead such as fuel and driver costs.”

While the aforementioned section of Applicant’s instant specification discloses that a machine learning model can select appropriate locations based on relevant information, it fails to disclose wherein the machine learning model determines a multi-segment route as claimed. 

In addition, claims 3, 5 – 6, 9 – 15, 18, & 20 – 22 depend upon claims 1 & 16, but fail to remedy the deficiencies, and therefore are rejected for inheriting the deficiencies.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5 – 6, 9 – 16, 18, & 20 – 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving a transportation request,” “determining a first multi-segment route,” “offering to the customer, a first option to select the first multi-segment route,” “determining that the customer has selected the first option,” “ making a first reservation for travel in a first vehicle and a second reservation for travel in a second vehicle, upon determining that the customer has selected the first option,” “determining the customer has arrived at the first transportation provider,” “allowing the customer access to the first transportation provider,” “paying the first transportation provider,” “rescheduling, based on the determination that the customer will not reach the second transportation provider by a scheduled time, the customer to a third segment served by a third transportation provider, wherein… rescheduling… is further based on pre-established customer permissions,” “determining the customer has arrived at the third transportation provider,” allowing the customer access to the third transportation provider,” “paying the third transportation provider,” “determining… a second multi-segment route between a third location and a fourth location.” 

	2A Prong 1: The limitations of “receiving a transportation request,” “determining a first multi-segment route,” “offering to the customer, a first option to select the first multi-segment route,” “determining that the customer has selected the first option,” “ making a first reservation for travel in a first vehicle and a second reservation for travel in a second vehicle, upon determining that the customer has selected the first option,” “determining the customer has arrived at the first transportation provider,” “allowing the customer access to the first transportation provider,” “paying the first transportation provider,” “rescheduling, based on the determination that the customer will not reach the second transportation provider by a scheduled time, the customer to a third segment served by a third transportation provider, wherein… rescheduling… is further based on pre-established customer permissions,” “determining the customer has arrived at the third transportation provider,” allowing the customer access to the third transportation provider,” “paying the third transportation provider,” “determining… a second multi-segment route between a third location and a fourth location,” as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in a business relation or while managing relationships between people, but for the recitation of generic computer components.  That is, other than reciting a “universal access card,” “computer,” “memory,” and “processor” configured to implement the method, nothing in the claim element precludes the step from practically being performed in a commercial interaction. For example, but for the “universal access card,” “computer,” “memory,” and “processor” language, the functions in the context of the claims encompass a commercial interaction in which a user is booked for a selected trip, and then is re-booked for a leg of a trip, while paying the travel providers. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in a commercial interaction but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas e.g., “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).”  Accordingly, the claim recites an abstract idea.

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related elements of “universal access card,” “computer,” “memory,” and “processor” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “customer,” “location,” “transportation provider,” “vehicle,” and “segment” are recited at a high level of generality merely limit the field of use of the judicial exception to the art of reservations, and are not indicative of integration into a practical application (see MPEP 2106.05(h)). The additional elements of the functions being performed “automatically” by a computer, as well as “training a machine learning model based on the transportation request” and “using the machine learning model” merely generally links the judicial exception to a particular technological environment (see MPEP 2106.05(h)), and also amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and are not indicative of integration into a practical application. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “universal access card,” “computer,” “memory,” and “processor” amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements of “customer,” “location,” “transportation provider,” “vehicle,” and “segment” are recited at a high level of generality merely limit the field of use of the judicial exception to the art of reservations, and likewise do not add significantly more to the abstract idea. The additional elements of the functions being performed “automatically” by a computer, as well as “training a machine learning model based on the transportation request” and “using the machine learning model” merely generally links the judicial exception to a particular technological environment (see MPEP 2106.05(h)), and also amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and are therefore not indicative of an inventive concept. There is no indication that the combination of elements, taken both individually and as an ordered combination, improves the functioning of a computer or improves any other technology. Thus, the claims are not patent eligible.

Dependent claims 3, 5 – 6, 9 – 15, 18, & 20 – 22 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional computer-related elements in the dependent claims of “universal access card,” “smartphone,” “system,” and “memory” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional element of “an artificial intelligence system that is trained” in claim 22 merely generally links the judicial exception to a particular technological environment and does not amount to significantly more. The additional elements of “customer,” “vehicle,” “segment,” “rideshare vehicle,” and “transportation provider” in the dependent claims are recited at a high level of generality merely limit the field of use of the judicial exception to the art of shipping, and likewise do not add significantly more to the abstract idea. The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims neither integrate the judicial exception into a practical applicant, nor do they amount to an improvement in the functionality of a computer or any other technology, and are therefore ineligible.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5 – 6, 10 – 11, 16, 18, 20 – 21, & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Erez et al. (US 20160231129 A1), in view of Thiyagarajan et al. (US 20190086221 A1), in view of Armstrong (US 20190378057 A1), in view of Ben-Yitschak et al. (US 20100305984 A1), in view of Bertram et al. (US 20040204968 A1).

As per claim 1, Erez discloses a computer-implemented method comprising:

• receiving a transportation request from a customer to travel from a first location to a second location (Fig. 2 & [0028] – [0029] & [0054], receiving trip request with origin and destination.);

Regarding the following limitation,

	• training a machine learning model based on the transportation request, 

Erez, as stated above, discloses a transportation request. To the extent to which Erez does not appear to disclose training a machine learning model based on the transportation request, Thiyagarajan, in [0028] & [0051], teaches training a machine learning model based on input training data.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the transportation request of Erez, for the training data of Thiyagarajan. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Thiyagarajan in the invention of Erez with the motivation to provide “one or more optimized suggested routes 330 that include multiple modes of transportation.” (Thiyagarajan, Para. [0043])

Erez further discloses:

• determining a first multi-segment route between the first location and the second location, the first multi-segment route comprising a first segment that is served by a first transportation provider and a second segment that is served by a second transportation provider (See [0032], noting that a plurality of multi-leg routes are planned and suggested which include multiple operators such as taxis and buses. Also see [0027] & [0040], Fig. 3A & [0055] – [0062], and Fig. 3B & [0064] – [0069], noting determining multiple trip segments having various operators / providers.);

• offering to the customer, a first option to select the first multi-segment route ([0032], displaying route options to customer.);

• determining that the customer has selected the first option ([0036], “receiving user input regarding a route choice”);

Regarding the following limitation, Erez further discloses, in [0042] – [0044], sending an indication or payment receipt to transport providers, but does not appear to explicitly disclose what is taught by Armstrong: 

• automatically making a first reservation for travel in a first vehicle and a second reservation for travel in a second vehicle, upon determining that the customer has selected the first option (See [0137], noting a user interface control to “automatically book all of the components for… the entire trip” with “all of the providers of the shortlisted components” (i.e., segments). Also see [0114], noting that “The system 100 may also communicate with third-party providers such as transportation... providers to allow the user to… book travel-related services.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Armstrong in the invention of Erez / Thiyagarajan with the motivation to provide “a tool to assist the user with the much more challenging and time consuming task of planning an entire trip that includes multiple stopovers.” (Armstrong, Para. [0004])

Erez further discloses:

• determining the customer has arrived at the first transportation provider (See Fig. 2 & [0046], noting tracking the user’s progress relative to planned route and calculating the if user's progress geographically and chronologically matches the multi-segment planned route.);

To the extent to which Erez does not appear to explicitly disclose the following limitation, Ben-Yitschak teaches:

	• automatically allowing the customer access to the first transportation provider utilizing a universal access card (See [0274], noting that “For all availability-independent providers (such as shuttles, bus companies, etc.),” a ticket or barcode is displayed on the mobile device in order to allow the user to board vehicles.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Ben-Yitschak, in the invention of Erez / Thiyagarajan / Armstrong with the motivation to provide a method which “simplifies the making of travel arrangements by facilitating the booking of travel for different transportation modes associated with different segments of a trip and the acceptance of a single payment for different transportation modes or four [sic] the same transportation mode, but with different carriers.” (Ben-Yitschak, Para. [0049])

Erez further discloses:

• automatically paying the first transportation provider using the universal access card based on the customer accessing the first transportation provider ([0052] & [0079], the user uses the transport app on his/her mobile device (i.e., the universal access card) to pay a fare for each leg of the trip.).


Regarding the following limitation, Erez, in at least [0061] of Erez, discloses that multi-segment trip option 314 uses three different providers, including “a taxi, a train and bus,” including two different taxi service providers in [0025] & [0082], and in [0047], Fig. 3C, & [0075] – [0076], discloses modifying a reservation to book “another driver” when it is determined that the traveler will miss the original time while riding on a train, which highly suggests, but does not explicitly disclose what is taught by Bertram: 

• determining, while the customer is traveling on the first segment, that the customer will not reach the second vehicle by a scheduled time; automatically rescheduling, based on the determination that the customer will not reach the second transportation provider by a scheduled time, the customer to a third segment served by a third transportation provider (See [0011], noting monitoring passengers on a first segment and identifying those passengers that will be delayed and unable to make it to connect with a subsequent segment. Also see [0042], noting that “If it does not appear that the passenger will be able to make the connecting flight,” the user is automatically booked on an alternate second flight segment. Also see [0048], noting that “where the rebooking process is automated, the reservation system 145 can instruct the passenger rebook system 147 to rebook a passenger that has been identified as requiring a new travel reservation.” Also see [0054] – [0055], noting rebooking a passenger who “will not make her connecting flight.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Bertram in the invention of Erez / Thiyagarajan / Armstrong / Ben-Yitschak with the motivation to provide a method / system in which “the entire rebooking process can be expedited” in order to better serve customers. (Bertram, Para. [0055])

Regarding the following limitation, Erez, in [0082] – [0083], discloses wherein a segment is booked based on the cost a specific provider, out of three provider options, charges for the segment, while Bertram, as stated above, teaches automatically re-accommodating a late passenger on an alternate second segment. To the extent to which neither Erez nor Bertram appear to disclose wherein a segment booking is based on a user-selected maximum cost, Armstrong teaches this element: 

• wherein automatically rescheduling the customer to the third segment served by the third transportation provider is further based on pre-established customer permissions, wherein the pre-established customer permissions include at least a threshold price range (See [0138], noting determining that the price for a segment is “at or below a predetermined threshold price, such as a user-selected threshold price,” and as per [0139], the segment is booked based on being under the threshold price.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Armstrong in the invention of Erez / Thiyagarajan / Armstrong / Ben-Yitschak / Bertram with the motivation to “ensure that the planned trip remains within the user's budget” (Armstrong, Para. [0139]).

Erez further discloses:

• determining the customer has arrived at the third transportation provider (See Fig. 2 & [0046], noting tracking the user’s progress relative to planned route and calculating the if user's progress geographically and chronologically matches the multi-segment planned route.);

To the extent to which Erez does not appear to explicitly disclose the following limitation, Ben-Yitschak teaches:

	• automatically allowing the customer access to the third transportation provider utilizing the universal access card (See [0274], noting that “For all availability-independent providers (such as shuttles, bus companies, etc.),” a ticket or barcode is displayed on the mobile device in order to allow the user to board vehicles.). Rationale to combine Ben-Yitschak persists.

Erez further discloses:

• automatically paying the third transportation provider using the universal access card based on the customer accessing the third transportation provider ([0052] & [0079], the user uses the transport app on his/her mobile device (i.e., the universal access card) to pay a fare for each leg of the trip.).

Regarding the following limitation,

	• determining, using the machine learning model, a second multi-segment route between a third location and a fourth location, the second multi-segment route comprising a fourth segment that is served by a fourth transportation provider and a fifth segment that is served by a fifth transportation provider,

Erez, in Fig. 3A & [0056] – [0062], discloses determining a second (return) “multi-modal transportation trip option that incorporates public and ordered transportation services.” Also see [0032], noting that a plurality of multi-leg routes are planned and suggested which include multiple operators such as taxis and buses. Also see [0027] & [0040], Fig. 3A & [0055] – [0062], and Fig. 3B & [0064] – [0069], noting determining multiple trip segments having various operators / providers. Examiner’s note: The duplication of parts i.e., the second multi-segment route comprising multiple routes and providers, has no patentable significance unless a new and unexpected result is produced. See MPEP §2144.04 (VI.)(B.)). The sole difference between Erez and the above limitation is that Erez does not appear to disclose wherein the trip route is determined using a machine learning model. However, Thiyagarajan, in [0028], [0037], [0043], & [0051], teaches using machine learning to identify route options for a multi-segment trip using multiple transport providers.

it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Thiyagarajan in the invention of Erez / Thiyagarajan / Armstrong / Ben-Yitschak / Bertram with the motivation to provide “one or more optimized suggested routes 330 that include multiple modes of transportation.” (Thiyagarajan, Para. [0043])

As per claim 16, see the above relevant rejection of claim 1. Erez additionally discloses a system comprising: a computer having a memory that stores computer-executable instructions and a processor configured to access the memory and execute the computer-executable instructions ([0013], [0018], Claim 20) to perform the method of claim 1.

As per claim 23, see the above relevant rejection of claim 1. Erez additionally discloses a non-transitory computer-readable medium storing computer-executable instructions, that when executed by a processor, cause the processor to perform operations (Claim 20, [0013], [0015], [0022] – [0023], [0054]).

As per claims 3 & 18, Erez / Thiyagarajan / Armstrong / Ben-Yitschak / Bertram disclose the limitations of claims 1 & 16 as stated above. Erez further discloses:

	• wherein the universal access card is provided in a smartphone of the customer (See at least [0020], noting that mobile communication devices 30 and 50 can be “smartphones.” As per at least [0012], [0014], [0019], [0021] – [0023], [0028], & [0054], the “user of mobile communication device 30” uses the device to interact with the travel system and perform payments.).

As per claims 5 & 20, Erez / Thiyagarajan / Armstrong / Ben-Yitschak / Bertram disclose the limitations of claims 1 & 16 as stated above. Erez further discloses:

	• wherein at least one of the first vehicle or the second vehicle is a rideshare vehicle ([0025] – [0026], a rideshare transport provider can be used for trip segments.). 

Regarding the following limitation, Erez further discloses, in [0022] & [0057], taking into account traveler preferences to filter trip options, which suggests, but does not appear to explicitly disclose what is taught by Ben-Yitschak: 

	• wherein automatically making the first reservation and the second reservation comprises determining a suitability of the rideshare vehicle for use by the customer ([0021], travel mode preferences include “whether the traveler prefers… a particular size or type of mode vehicle (a jet type or minimum size, a ship size, a car rental size, type or model).” As per at least [0022], [0041] – [0044], [0129], & [0234], the user preferences are used to filter trip segments to provide route options.). Rationale to combine Ben-Yitschak persists.

Claim 6 depends upon claim 1, which is obvious over Erez / Thiyagarajan / Armstrong / Ben-Yitschak / Bertram as stated above. Erez further discloses:

	• determining a third multi-segment route and a fourth multi-segment route between a fifth location and a sixth location; offering to the customer, a third option to select the third multi-segment route and a fourth option to select the fourth multi-segment route ([0032], “displaying suggested route options” which “may comprise both a public transportation leg or legs and an ordered transportation (such as taxi-cab) leg or legs.” Also see Fig. 3A & [0055] – [0062], and Fig. 3B & [0064] – [0069], noting displaying the option to select multiple trip segments having various operators / providers.); 

	• determining that the customer has selected the fourth option ([0036], receiving a selection, which. As per Fig. 3A & [0055] – [0061], can be a “second option” of trip 314.); and

	• automatically utilizing the universal access card to pay one or more transportation providers when the customer utilizes one or more vehicles of the one or more transportation providers to travel the fourth multi-segment route ([0079] and esp. claim 10, noting “receiving a payment from a user and transferring payment to an ordered transportation service upon completion of an ordered transportation service leg.”).


Claim 9 depends upon claim 23, which is obvious over Erez / Thiyagarajan / Armstrong / Ben-Yitschak / Bertram as stated above. Erez further discloses:

	• determining a second multi-segment route between the first location and the second location; offering to the customer, the first option to select the first multi-segment route and a second option to select the second multi-segment route ([0032], “displaying suggested route options” which “may comprise both a public transportation leg or legs and an ordered transportation (such as taxi-cab) leg or legs.” Also see Fig. 3A & [0055] – [0062], and Fig. 3B & [0064] – [0069], noting displaying the option to select multiple trip segments having various operators / providers.); 

	• determining that the customer has selected the second option ([0036], receiving a selection, which. As per Fig. 3A & [0055] – [0061], can be a “second option” of trip 314.); and

	• automatically utilizing the universal access card to pay one or more transportation providers when the customer utilizes one or more vehicles of the one or more transportation providers to travel the second multi-segment route ([0079] and esp. claim 10, noting “receiving a payment from a user and transferring payment to an ordered transportation service upon completion of an ordered transportation service leg.”).

Claim 10 depends upon claim 9, which is obvious over Erez / Thiyagarajan / Armstrong / Ben-Yitschak / Bertram as stated above. Regarding the following limitation, Erez further discloses, in [0042] – [0044], sending an indication or payment receipt to transport providers, but does not appear to explicitly disclose what is taught by Ben-Yitschak: 

	• automatically making a first reservation for travel in a first vehicle and a second reservation for travel in a second vehicle, upon determining that the customer has selected the first option (See Fig. 5 & [0252] – [0254], noting that after a user selects a multi-segment trip, all segments are automatically booked for the user.). Rationale to combine Ben-Yitschak persists.

As per claim 11, Erez / Thiyagarajan / Armstrong / Ben-Yitschak / Bertram disclose the limitations of claim 10 as stated above. Erez further discloses:

	• wherein at least one of the first vehicle or the second vehicle is a rideshare vehicle ([0025] – [0026], a rideshare transport provider can be used for trip segments.). 

Regarding the following limitation, Erez further discloses, in [0022] & [0057], taking into account traveler preferences to filter trip options, which suggests, but does not appear to explicitly disclose what is taught by Ben-Yitschak: 

	• wherein automatically making the first reservation and the second reservation comprises determining a suitability of the rideshare vehicle for use by the customer ([0021], travel mode preferences include “whether the traveler prefers… a particular size or type of mode vehicle (a jet type or minimum size, a ship size, a car rental size, type or model).” As per at least [0022], [0041] – [0044], [0129], & [0234], the user preferences are used to filter trip segments to provide route options.). Rationale to combine Ben-Yitschak persists.

Claim 12 depends upon claim 9, which is obvious over Erez / Thiyagarajan / Armstrong / Ben-Yitschak / Bertram as stated above. Erez further discloses:

	• wherein the universal access card is provided in a smartphone of the customer (See at least [0020], noting that mobile communication devices 30 and 50 can be “smartphones.” As per at least [0012], [0014], [0019], [0021] – [0023], [0028], & [0054], the “user of mobile communication device 30” uses the device to interact with the travel system and perform payments.).

Claim 13 depends upon claim 12, which is obvious over Erez / Thiyagarajan / Armstrong / Ben-Yitschak / Bertram as stated above. Erez further discloses wherein offering to the customer, the first option to select the first multi-segment route comprises:

	• displaying on the smartphone, identification information about the first vehicle and the second vehicle (See Fig. 3B & [0064], noting Bus 32, and Fig. 3E & [0071], noting a car type and plate number. Also see [0058] – [0062], noting displaying a bus line number for a segment.), and 

	• timing information pertaining to the first segment and the second segment (See Fig. 3B & [0064], noting displaying timing information next to each leg, as well as “route times 330.”).

As per claim 21, Erez / Thiyagarajan / Armstrong / Ben-Yitschak / Bertram disclose the limitations of claim 1. Regarding the following limitation, Erez discloses, in at least [0072], [0079], a universal access card app that allows the user to pay transport providers for trip segments via a mobile app. As per at least [0012], [0014], [0019], [0021] – [0023], [0028], & [0054], the “user of mobile communication device 30” uses the device to interact with the travel system and perform payments. To the extent to which Erez does not appear to explicitly disclose the following limitation, Ben-Yitschak teaches:

	• wherein utilizing the universal access card to pay the first transportation provider is further based on a determination that the universal access card was used to access the first vehicle (See at least [0274], noting that payment is remitted to a provider once a displayed barcode on a mobile device is scanned upon boarding the provider.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Ben-Yitschak, in the invention of Erez / Thiyagarajan / Armstrong / Ben-Yitschak / Bertram with the motivation to provide a method which “simplifies the making of travel arrangements by… the acceptance of a single payment for different transportation modes or four [sic] the same transportation mode, but with different carriers.” (Ben-Yitschak, Para. [0049])

Claims 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Erez / Thiyagarajan / Armstrong / Ben-Yitschak / Bertram, in further view of Denker et al. (US 20120078667 A1).

As per claim 14, Erez / Armstrong / Bertram / Ben-Yitschak disclose the limitations of claim 23 as stated above. 

Regarding the following limitations, to the extent to which Erez does not disclose an access mode of use, Ben-Yitschak, in at least [0274], teaches wherein the universal access card can be used in an access mode of use in which a ticket barcode is displayed on the mobile device to allow the user to board vehicles during a multi-leg trip. Rationale to combine Ben-Yitschak persists. 

To the extent to which neither Erez nor Ben-Yitschak disclose the following limitation, Denker teaches wherein:

	• allowing use of the universal access card by the customer to enter the at least one of the first vehicle or the second vehicle comprises the universal access card being switched from a payment mode of use to an at-the-venue mode of use (See [0377], noting a user’s terminal automatically switching from a ticket payment mode to an “at-the-venue mode when the user enters the venue.”).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the access mode of use of Ben-Yitschak, for the at-the-venue mode of use of Denker. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

As per claim 15, Erez / Thiyagarajan / Armstrong / Ben-Yitschak / Bertram / Denker disclose the limitations of claim 14 as stated above. Regarding the limitation,

	• wherein the universal access card is configured to automatically switch from the payment mode of use to the access mode of use when the universal access card is used by the customer to enter the at least one of the first vehicle or the second vehicle,

The combination of Erez, in view of Ben-Yitschak and Denker, as stated above, discloses the universal access card being switched from a payment mode of use to an access mode of use. Erez, does not explicitly disclose, however Ben-Yitschak, as stated above and in at least [0274], teaches wherein the universal access card can be used in an access mode of use in which a ticket barcode is displayed on the mobile device to allow the user to enter the at least one of the first vehicle or the second vehicle during a multi-leg trip. Rationale to combine Ben-Yitschak persists. 

To the extent to which neither Erez nor Ben-Yitschak discloses wherein the mode of use is automatically switched when the universal access card is used by the customer to enter the at least one of the first vehicle or the second vehicle, Denker, in [0377], teaches automatically switching the mode of use when the universal access card is used by the customer to enter the venue.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the the at least one of the first vehicle or the second vehicle of Ben-Yitschak, for the venue of Denker. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Erez / Thiyagarajan / Armstrong / Ben-Yitschak / Bertram, in further view of Forutanpour et al. (US 20180136005 A1).

As per claim 22, Erez / Thiyagarajan / Armstrong / Ben-Yitschak / Bertram disclose the limitations of claim 1. Regarding the following limitations, Erez discloses: 

	• determining the first segment and the second segment is further based on an optimization function based on one or more factors (See [0057], noting that a user can set a route prioritization mode, such as “less walking, fewer transfers, fastest option and least expensive option,” which is used to determine route options for the user.), but does not appear to disclose the following limitation, which is taught by Forutanpour:

	• wherein the optimization function is updated based on an artificial intelligence system that is trained using historical data (See [0025], noting optimizing routes based on “driving to work in the shortest amount of time,” and [0064], noting that “if an evaluation basis is time, the trip planner 120 may rank the potential trips based on the amount of time required for each potential trip. The potential trip that requires the shortest amount of time may be suggested and/or executed.” As per [0096], “electronic device 102 (e.g., memory 126) may store prior training information (e.g., a prior training database). The prior training information (e.g., weights) may be accessed by the trip planner 120 in order to perform trip planning. The prior training information may be refined (e.g., updated) based on one or more received inputs and/or data collection.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Forutanpour in the invention of Erez / Thiyagarajan / Armstrong / Ben-Yitschak / Bertram with the motivation to maximize “the efficient usage of resources such as time and money.” (Forutanpour, Para. [0049])


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628